682 S.E.2d 391 (2009)
STATE of North Carolina
v.
Luiz ARRIAGA.
No. 76P09.
Supreme Court of North Carolina.
August 27, 2009.
Dawn Nicole Blagrove, for Arriaga.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Tommy Cooke.
Catherine F. Jordan, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of February 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."